DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banko (US 4368734) in view of Dubois (US 2013/0211321).
Regarding claim 1, Banko teaches a surgical instrument comprising an elongated shaft (34) defining an internal lumen and comprising a proximal end and a distal end, wherein the proximal end of the elongated shaft is configured to couple with a suction source (L); a cap (18) defining an internal lumen and comprising a proximal end and a distal end, wherein the internal lumen of the cap is fluidly coupled to the internal lumen of the elongated shaft, wherein the proximal end of the cap is configured to couple to the distal end of the elongated shaft, and wherein the distal end of the cap comprises a blade (60).
Banko fails to teach a filter column configured to be secured inside the internal lumen of the elongated shaft via the cap.
Dubois teaches a surgical instrument comprising a filter column (filter body) in order to filter the tissue specimen.  (Refer to paragraphs [0366-0377])
It would have been obvious to one having ordinary skill in the art to provide a filter column to be secured inside the internal lumen of the elongated shaft via the cap in order to filter the tissue specimen.
Regarding claim 2, the second end of the elongated shaft and the first end of the cap are threaded (21).
Regarding claim 3, the filter column includes a filter member. (Refer above)
Regarding claim 4, the filter member is located on a distal end of the filter column. (Refer to claim 1 rejection)
Regarding claim 5, the filter column is configured to collect a tissue sample. (Refer to claim 1 rejection)
Regarding claim 6, the proximal end of the cap is further configured to removably couple to the filter column. (Refer to claim 1 rejection)
Regarding claim 7, a proximal end of the filter column is configured to removably couple to the proximal end of the cap. (Refer to claim 1 rejection)
Regarding claim 8, the sample a tissue sample.
Regarding claim 9, inserting a filter column into a distal end of internal lumen of an elongated shaft; and securing a cap comprising a blade onto a distal end of the elongated shaft.  (Refer to claim 1 rejection)
Regarding claim 10, coupling a suction source (L) to a proximal end of the elongated shaft.
Regarding claim 11, using the blade (40) to remove portions of the sample.
Regarding claim 12, applying suction (L) to the internal lumen to suck the portions of the sample into the filter column. (Refer to claim 1 rejection)
Regarding claim 13, the portions of the sample are caught in a filter member located in the filter column.  (Refer to claim 1 rejection)
Regarding claim 14, removing the filter column from the internal lumen with portions of the sample inside the filter column. (Refer to claim 1 rejection)
Regarding claim 15, scraping the sample using a blade to create portions of the sample; and sucking the portions into a filter column of a tissue collection device, wherein the tissue collection device comprises: an elongated shaft defining an internal lumen and comprising a proximal end and a distal end, wherein the proximal end of the elongated shaft is configured to 25 couple to a suction source; a cap defining an internal lumen and comprising a proximal end and a distal end, wherein the proximal end of the cap is configured to couple to the distal end of the elongated shaft, and wherein the distal end of the cap comprises a blade; and a filter column configured to be secured inside the internal lumen of the elongated shaft via the cap.  (Refer to claim 1 rejection)
Regarding claim 16, trapping the portions of the sample in the filter column. (Refer to claim 1 rejection)
Regarding claim 17, removing the cap from the elongated shaft. 
Regarding claim 18, removing the filter column from the internal lumen of the elongated shaft. (Refer to claim 1 rejection)
Regarding claim 19, inserting the filter column into a centrifuge tube.
Regarding claim 20, performing molecular testing in the filter column. (Refer to claim 1 rejection)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798